Citation Nr: 1747821	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  10-41 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent from June 18, 2009, to March 23, 2016, for right carpal tunnel syndrome.

2.  Entitlement to a rating in excess of 10 percent prior to June 18, 2009, for right carpal tunnel syndrome.

3.  Entitlement to a rating in excess of 30 percent since March 24, 2016, for right carpal tunnel syndrome.

4.  Entitlement to a rating in excess of 10 percent from June 18, 2009, to March 23, 2016, for left carpal tunnel syndrome.

5.  Entitlement to a rating in excess of 10 percent prior to June 18, 2009, for left carpal tunnel syndrome.

6.  Entitlement to a rating in excess of 20 percent since March 24, 2016, for left carpal tunnel syndrome.

7.  Entitlement to an initial rating in excess of 10 percent from June 18, 2009, to June 5, 2013, for bilateral pes planus with plantar fasciitis and callouses.

8.  Entitlement to an initial rating in excess of 50 percent since June 6, 2013, for bilateral pes planus with plantar fasciitis and callouses.


REPRESENTATION

Veteran represented by:	Barry P. Allen, Esquire


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 (carpal tunnel syndrome) and September 2010 (feet) rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2014, the Veteran testified at a hearing in Washington, D.C., before the undersigned Veterans Law Judge.  A transcript of the hearing is contained in the electronic record.

In February 2015, the Board remanded the claims for further development.  

In September 2016, the Veteran's counsel filed a VA Form 9 in which he requested a videoconference hearing.  The Board construed this document as a motion for new Board hearing.  In August 2017, the undersigned Veterans Law Judge found that the Veteran had not shown good cause for a second Board hearing and denied the motion for a new Board hearing.

In an August 2016 rating decision, the RO assigned 30 and 20 percent disability ratings for right and left carpal tunnel syndrome, respectively, effective March 24, 2016.  The RO also assigned a 50 percent disability rating for bilateral pes planus with plantar fasciitis and callouses effective June 6, 2013.  In September 2016, the Veteran's counsel filed a notice of disagreement with the assignment of the 30 and 20 percent disability ratings for bilateral carpal tunnel syndrome.  A notice of disagreement is unnecessary because these increased disability ratings are not the maximum ratings available for these disabilities.  Therefore, the claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993). 

In light of the above, the issues are as stated on the first two pages of this decision.

The issue of entitlement to service connection for bilateral hallux valgus has been raised by the record in a November 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The evidence is in equipoise as to whether the right carpal tunnel syndrome was manifested by moderate incomplete paralysis of the lower radicular group from June 18, 2009, to March 23, 2016.

2.  The weight of the evidence shows that during the one-year period prior to June 18, 2009, there was no increase in disability of right carpal tunnel syndrome.

3.  The evidence is in equipoise as to whether the right carpal tunnel syndrome has been manifested by moderate incomplete paralysis of the lower radicular group since March 24, 2016.

4.  The evidence is in equipoise as to whether the left carpal tunnel syndrome was manifested by moderate incomplete paralysis of the lower radicular group from June 18, 2009, to March 23, 2016.

5.  The weight of the evidence shows that during the one-year period prior to June 18, 2009, there was no increase in disability of left carpal tunnel syndrome.

6.  The evidence is in equipoise as to whether the left carpal tunnel syndrome has been manifested by moderate incomplete paralysis of the lower radicular group since March 24, 2016.

7.  The evidence is in equipoise as to whether the bilateral pes planus with plantar fasciitis and callouses was severe in nature from June 18, 2009, to June 5, 2013.

8.  The Veteran has been receiving the maximum schedular rating for bilateral pes planus with plantar fasciitis and callouses since June 6, 2013.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the right carpal tunnel syndrome met the criteria for a 40 percent disability rating from June 18, 2009, to March 23, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 4.7 4.124a, Diagnostic Code 8512 (2016).

2.  Prior to June 18, 2009, the right carpal tunnel syndrome did not meet the criteria for a disability rating in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 4.7 4.124a, Diagnostic Code 8515 (2016).

3.  Resolving reasonable doubt in the Veteran's favor, the right carpal tunnel syndrome has met the criteria for a 40 percent disability rating since March 24, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 4.7 4.124a, Diagnostic Code 8512.

4.  Resolving reasonable doubt in the Veteran's favor, the left carpal tunnel syndrome met the criteria for a 30 percent disability rating from June 18, 2009, to March 23, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 4.7 4.124a, Diagnostic Code 8512.

5.  Prior to June 18, 2009, the left carpal tunnel syndrome did not meet the criteria for a disability rating in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 4.7 4.124a, Diagnostic Code 8515.

6.  Resolving reasonable doubt in the Veteran's favor, the left carpal tunnel syndrome has met the criteria for a 30 percent disability rating since March 24, 2016.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 4.7 4.124a, Diagnostic Code 8512.

7.  Resolving reasonable doubt in the Veteran's favor, bilateral pes planus with plantar fasciitis and callouses met the criteria for a 30 percent disability rating from June 18, 2009, to June 5, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 4.7, 4.71a, Diagnostic Code 5276 (2016).

8.  Since June 6, 2013, the criteria for a disability rating in excess of 50 percent for bilateral pes planus with plantar fasciitis and callouses have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110; 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.71a, Diagnostic Code 5276.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

VA's duty to notify was satisfied by letters dated in June 2009 and April 2015.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical records and evidence identified by the Veteran to the extent necessary.  These records have been associated with the claims file.  In December 2015, the Veteran authorized the release of additional records from Personal Footcare.  The RO did not attempt to obtain these records.  Obtaining these records, however, is unnecessary because these records pertain to treatment during the time period in which the Veteran has been receiving the maximum schedular rating for his bilateral foot disorder.  

VA further afforded the Veteran appropriate VA medical examinations in July 2009, September 2010, June 2013, and March 2016.  The Veteran challenged the adequacy of the VA examinations dated prior to March 2016 in a November 2013 statement and at the October 2014 hearing.  The Board finds that the examinations in totality are adequate to satisfy VA's duty to assist in that they were based on a thorough review of the record, consideration of the Veteran's contentions, and contained relevant findings.

Accordingly, the Board will address the merits of the claims.


Entitlement to higher evaluations for bilateral carpal tunnel syndrome

Governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Diagnostic Code 8515 provides ratings for paralysis of the median nerve.  As for the major arm, a 70 percent disability rating is warranted for complete paralysis of the median nerve, demonstrated by the hand inclined to the ulnar side, the index and middle fingers more extended than normal, considerable atrophy of the muscles of the thenar eminence, the thumb in the plane of the hand (ape hand); pronation incomplete and defective, absence of flexion of the index finger and feeble flexion of the middle finger, inability to make a fist with index and middle fingers remaining extended; inability to flex the distal phalanx of the thumb, defective opposition and abduction of the thumb; weakened wrist flexion; and pain with trophic disturbances.  Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given."  A 50 percent disability rating is assigned for severe incomplete paralysis.  A 30 percent disability rating is assigned for moderate incomplete paralysis.  A 10 percent disability rating is assigned for mild incomplete paralysis.  38 C.F.R. § 4.124a , Diagnostic Code 8515.

With regard to the minor arm, a 60 percent disability rating is warranted for complete paralysis of the median nerve.  A 40 percent disability rating is assigned for severe incomplete paralysis.  A 20 percent disability rating is assigned for moderate incomplete paralysis.  A 10 percent disability rating is assigned for mild incomplete paralysis.  Id.

Under Diagnostic Code 8516, a 10 percent disability rating is warranted for mild incomplete paralysis of the ulnar nerve in the major upper extremity.  Thirty and 40 percent disability ratings are warranted for moderate and severe incomplete paralysis.  Furthermore, where there is complete paralysis of the ulnar nerve with "griffin claw" deformity, due to flexor contraction of ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences; loss of extension of ring and little fingers cannot spread the fingers (or reverse), cannot adduct the thumb; flexion of wrist weakened, a 60 percent rating is warranted for his major upper extremity.  38 C.F.R. § 4.124a , Diagnostic Code 8516.

As for the minor upper extremity, a 10 percent disability rating is warranted for mild incomplete paralysis of the ulnar nerve.  Twenty and 30 percent disability ratings are warranted for moderate and severe incomplete paralysis.  A 50 percent rating is warranted for complete paralysis.  Id.

Combined nerve injuries should be rated by reference to the major involvement or, if sufficient in extent, consider radicular group ratings.  38 C.F.R. § 4.124a.

Under Diagnostic Code 8512, incomplete paralysis of the lower radicular nerve that is mild is rated at 20 percent for both the major and minor extremity.  Moderate incomplete paralysis warrants a 40 percent rating for the major extremity and a 30 percent rating for the minor extremity.  Severe incomplete paralysis is rated at 50 percent for the major extremity and 40 percent for the minor extremity.  A maximum rating of 70 percent requires complete paralysis of the lower radicular group in the major upper extremity where all intrinsic muscles of the hand, and some or all flexors of the wrist and fingers, are paralyzed, or substantial loss of use of the hand.  A 60 percent disability rating is warranted for complete paralysis in the minor upper extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8512.

Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

Analysis

In an August 1996 rating decision, the RO granted service connection for bilateral carpal tunnel syndrome and assigned two 10 percent disability ratings under Diagnostic Code 8515.  On June 18, 2009, the Veteran filed his claim for increased ratings.  In the August 2016 rating decision, the RO assigned 30 and 20 percent disability ratings for right and left carpal tunnel syndrome, respectively, effective March 24, 2016.


The Board is initially presented with a record on appeal that indicates that in addition to his service-connected bilateral carpal tunnel syndrome, the Veteran had been diagnosed with bilateral ulnar nerve neuropathy.  Thus, in determining whether an increased ratings are warranted for the service-connected bilateral carpal tunnel syndrome, it is incumbent upon the Board to identify, and disregard, any pathology associated with a nonservice-connected disorder.  The Board, however, is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

In a September 2013 statement, a private doctor indicated that the bilateral ulnar nerve symptomatology is part of the service-connected disability.  Therefore, the Board will treat all upper extremity neurological symptomatology as part of the service-connected disabilities.  As there is involvement in both ulnar and median nerves bilaterally, the Board will consider whether it is more appropriate to rate the service-connected disabilities under the diagnostic code for the lower radicular group.

The July 2009 VA examination report reveals that the Veteran is right-handed.  Hand strength was normal in both hands.  Motor and sensory functions in both hands were normal, and reflexes were 2+.  Tinel's and Phalen's  signs were negative.  The examiner concluded that there was no peripheral nerve involvement evident on examination and that the bilateral carpal tunnel syndrome was in remission.

In a November 2012 statement, a private nurse opined that based on a review of medical evidence, the bilateral carpal tunnel syndrome had increased in severity.

In a September 2013 statement, a private doctor noted that upon examination of the upper extremities, strength and sensation were diminished with more pronounced deficits in the ulnar nerve distributions of the hands and wrists to include hand weakness and loss of grip strength.  

The June 2013 VA examination report reveals that the Veteran reported severe constant pain and numbness in both upper extremities.  Muscle strength testing and reflexes were normal.  Sensory examination showed decreased sensation for light touch in the hands and fingers.  Tinel's and Phalen's  signs were positive.  The examiner stated that the median nerves were normal and that no paralysis was present.  The examiner indicated that there was a recurrence of bilateral carpal tunnel syndrome.

VA treatment records reflect that in May 2015 muscle strength was 5/5 in the left and 5/5 in the right except for the abductor digiti minimi and first dorsal interosseous.  In June 2015 the Veteran had 3/5 muscle strength in the ulnar distribution and his intrinics had 4/5 muscle strength.  The rest was 5/5.  In January 2016 the Veteran had minimal grip strength (1/5).

Given the decrease in muscle strength, the evidence is in equipoise as to whether the right carpal tunnel syndrome was manifested by moderate incomplete paralysis of the lower radicular group from June 18, 2009, to March 23, 2016.  Similarly, the evidence is in equipoise as to whether the left carpal tunnel syndrome was manifested by moderate incomplete paralysis of the lower radicular group from June 18, 2009, to March 23, 2016.

The weight of evidence does not show that from June 18, 2009, to March 23, 2016, the carpal tunnel syndrome in either upper extremity was manifested by severe incomplete paralysis of the lower radicular group, severe incomplete paralysis of either median nerve, or complete paralysis of either ulnar nerve.  The June 2010 examiner concluded that there was no peripheral nerve involvement evident on examination.  While the Veteran reported severe constant pain and numbness at the June 2013 VA examination, the muscle strength was normal and no paralysis of the median nerve was present.  

VA treatment records reflect that a May 2015 nerve conduction study and electromyography showed left median mononeuropathy that was described as severe in nature.  The Board, however, places great weight on the findings on physical examination in conjunction with the study that showed 5/5 muscle strength in the left upper extremity and for the most part in the right upper extremity.  

Similarly, though a June 2015 VA treatment record showed some decreased muscle strength, the muscle strength was no lower than 3/5.  A January 2016 VA treatment record reflects that grip strength was 1/5 and that the interossi muscles were very week and almost nonexistent when spreading fingers against resistance.  The Board places great weight on the other findings from that treatment record.  There was no atrophy noted at the thenar, hypothenar, or interossei muscles of the hands.  There was full range of motion in both wrists and there was full sensation.

While a private nurse opined in a November 2012 statement that based on a review of medical evidence, the bilateral carpal tunnel syndrome had increased in severity, this opinion was not based on a physical examination.  Therefore, that statement is of limited probative value.

As for the one-year period prior to June 18, 2009, the date of claim, there is no medical evidence showing treatment for the bilateral carpal tunnel syndrome.  VA treatment records reflect that an ulnar neuropathy was not diagnosed until the Veteran underwent a nerve conduction study and an electromyography in February 2010.  

At the July 2009 VA examination, the Veteran reported that he experienced tingling, numbness, and weakness that occurred as often as three times a day and over 300 times in the past year.  The Veteran is competent to report this symptomatology.  The July 2009 VA examiner specifically concluded that there was no peripheral nerve involvement evident on examination and that the bilateral carpal tunnel syndrome was in remission.  The Board gives great weight to the July 2009 VA examination report because it is the evidence most contemporaneous to the one-year period prior to June 18, 2009.  Therefore, the Board gives more weight to the July 2009 VA examination report than to the Veteran's reporting of symptomatology.  The weight of evidence reveals that during the one-year period prior to June 18, 2009, the bilateral carpal tunnel syndrome did not undergo an increase in severity.

As for the period since March 24, 2016, at the April 2016 VA examination the Veteran complained of severe pain and paresthesias and/or dysesthesias.  Muscle strength was 4/5 in all tests in the upper extremities.  The reflexes were normal.  There was decreased sensation for light touch in the hands and fingers.  The Phalen's and Tinel's signs were positive.  There was bilateral mild incomplete paralysis of the median and ulnar nerves.  Given the findings of decreased muscle strength and mild incomplete paralysis of the median and ulnar nerves bilaterally, the evidence is in equipoise as to whether both right and left right carpal tunnel syndromes have been manifested by moderate incomplete paralysis of the lower radicular groups since March 24, 2016.  

The weight of evidence does not show that since March 24, 2016, the carpal tunnel syndrome in either upper extremity was manifested by severe incomplete paralysis of the lower radicular group, severe incomplete paralysis of either median nerve, or complete paralysis of either ulnar nerve.  The April 2016 VA examination report reflects that the Veteran still has 4/5 muscle strength in all groups tested in the upper extremities.  The incomplete paralysis in both nerves in both upper extremities was only mild in severity.  

Entitlement to an initial rating in excess of 10 percent from June 18, 2009, to June 5, 2013, for bilateral pes planus with plantar fasciitis and callouses

Entitlement to an initial rating in excess of 50 percent since June 6, 2013, for bilateral pes planus with plantar fasciitis and callouses

Governing law and regulations

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claim for an increased initial rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25 (2016).  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. §  4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes.  However, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted disorder is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.19 (2016).

For bilateral flatfoot, a 10 percent rating requires moderate flatfoot with the weight- bearing line being over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  A 30 percent rating requires severe bilateral pes planus manifested by objective evidence of marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use, an indication of swelling on use, and characteristic callosities.  A 50 percent rating requires pronounced bilateral pes planus manifested by marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achilles on manipulation, and not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

Analysis

In an August 2010 rating decision, the RO granted service connection for bilateral callouses of the feet effective June 18, 2009, and assigned a zero percent disability rating.  In a September 2010 rating decision, the RO reclassified the disability as bilateral pes planus with plantar fasciitis and callouses and continued the zero percent disability rating.  In an August 2014 rating decision, the RO assigned a 10 percent disability rating for the bilateral foot disorder effective June 18, 2009.  In the August 2016 rating decision, the RO assigned a 50 percent disability rating for the bilateral foot disorder effective June 6, 2013.

In addition to bilateral pes planus, service connection is in effect for bilateral plantar fasciitis and bilateral callouses.  Plantar fasciitis is rated as analogous to pes planus.  M21-1 Adjudication Procedures Manual, Part III, Subpart iv, Chapter 4, Section A.  The Veteran's primary symptom is foot pain, and the medical evidence shows that the Veteran's predominant disability is bilateral pes planus.  Pain is part of the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Therefore, the foot strain is appropriately rated under Diagnostic Code 5676 as analogous to pes planus instead of being separately rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284 (foot injuries, other) (2016) because compensating the Veteran for pain from the foot strain under both Diagnostic Code 5276 and 5284 would violate the prohibition against pyramiding in 38 C.F.R. § 4.14.  Moreover, characteristic callosities are part of the criteria for evaluating pes planus.  Therefore, the service-connected callouses are appropriately rated under Diagnostic Code 5276.

The September 2010 VA examination report reflects that the Veteran had callosities with tenderness.  Palpation of the plantar surfaces revealed slight tenderness bilaterally.  There was no edema.  There was no deformity bilaterally such as inward rotation of the superior portion of the os calcis, medial tilting of the upper border of the talus, marked pronation, or the whole foot everted.  The examiner noted that the Veteran did not require any type of support with his shoes.

In a November 2012 statement, a private nurse opined that based on a review of medical evidence, the bilateral flat feet had increased in severity.

In an October 2014 statement, a private doctor noted that the Veteran's history revealed a long history of pronation and weight-bearing on the medial aspect of both feet.  The doctor indicated that the calluses had become so extensive and painful that he had developed a gait that rolls his weight over the lateral aspect of both feet to avoid putting weight on his painful calluses.  The doctor stated that normally severe pes planus would show pronation, weight-bearing medial to the big toe, and an Achilles that it bowing inward.  The doctor reported that calluses are so severe and painful that the Veteran can no longer put pressure on them and is compensating by walking on the outside of his feet.

While there is no evidence of indication of swelling on use, there was evidence of characteristic callosities.  The tenderness of the plantar surfaces was described by the September 2010 VA examiner as being slight in severity.  As for objective evidence of marked deformity, the private doctor noted that a deformity was absent because the calluses are so severe that the Veteran had an abnormal gait that prevented him from having marked deformity like a person with that severe of pes planus would ordinarily have.  In other words, the private doctor stated that the Veteran would have had a deformity due to his pes planus but for the fact that he had an altered gait due his callosities being so severe.  In light of the conflicting medical evidence, the evidence is in equipoise as to whether the bilateral pes planus with plantar fasciitis and callouses was severe in nature from June 18, 2009, to June 5, 2013.

As for the criteria for a 50 percent disability rating, the weight of evidence shows that the bilateral pes planus with plantar fasciitis and callouses was not pronounced in severity.  There is no evidence of extreme tenderness of the plantar surfaces of the feet.  Again, the tenderness of the plantar surfaces was described by the September 2010 VA examiner as being slight in severity.  The private doctor did not indicate that the Veteran would have had marked pronation and marked inward displacement and severe spasm of the tendo Achilles on manipulation but for the fact that he had an altered gait due his callosities being so severe.  As for the pes planus not being improved by orthopedic shoes or appliances, at the time of the September 2010 VA examination the Veteran did not require any type of support with his shoes.  

While a private nurse opined in a November 2012 statement that based on a review of medical evidence, the bilateral flat feet had increased in severity, this opinion was not based on a physical examination.  Therefore, that statement is of limited probative value.

The Board has considered the applicability of 38 C.F.R. §§ 4.40 and 4.45.  However, the United States Court of Appeals for Veterans Claims (the Court) has held that where a diagnostic code is not predicated on a limited range of motion, such as with Diagnostic Code 5276, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The plain language of 38 C.F.R. § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. 346, 352 (2016).  The Court held that 38 C.F.R. § § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.  Southall-Norman v. McDonald, 28 Vet. App. at 354.  The September 2010 VA examiner noted that the Veteran had slight tenderness on both plantar surfaces.  Nonetheless, this finding is insufficient to warrant a rating in excess of 30 percent for the bilateral foot disability pursuant to 38 C.F.R. § 4.59.

As for the period since June 6, 2013, the Veteran has been receiving the maximum schedular rating for bilateral pes planus under Diagnostic Code 5276.  Neither the Veteran nor his counsel has raised entitlement to extraschedular consideration.  38 C.F.R. § 3.321.  Therefore, an initial rating in excess of 50 percent since June 6, 2013, for bilateral pes planus with plantar fasciitis and callouses is not warranted.

TDIU considerations

In adjudicating the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the evidence of record does not show, and the Veteran has not asserted, that his bilateral carpal tunnel syndrome and bilateral foot disability render him unable to maintain substantially gainful employment.  The Veteran currently works for the United States Postal Service.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.


ORDER

A 40 percent disability rating, but not higher, from June 18, 2009, to March 23, 2016, is granted for right carpal tunnel syndrome, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent prior to June 18, 2009, for right carpal tunnel syndrome is denied.

A 40 percent disability rating, but not higher, since March 24, 2016, is granted for right carpal tunnel syndrome, subject to the laws and regulations governing the payment of monetary benefits.

A 30 percent disability rating, but not higher, from June 18, 2009, to March 23, 2016, is granted for left carpal tunnel syndrome, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a rating in excess of 10 percent prior to June 18, 2009, for left carpal tunnel syndrome is denied.

A 30 percent disability rating, but not higher, since March 24, 2016, is granted for left carpal tunnel syndrome, subject to the laws and regulations governing the payment of monetary benefits.

An initial 30 percent disability rating, but not higher, from June 18, 2009, to June 5, 2013, is granted for bilateral pes planus with plantar fasciitis and callouses, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial disability rating in excess of 50 percent for bilateral pes planus with plantar fasciitis and callouses since June 6, 2013, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


